EXHIBIT 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (this “Separation Agreement”)
is made this 15th day of September, 2008 (the “Effective Date”) by and between
America Service Group Inc., a Delaware corporation (the “Company”), and Michael
Catalano (“Executive”). The Company and the Executive may be referred to
collectively herein from time to time as “the Parties.”
     WHEREAS, Executive and the Company entered into that certain Amended and
Restated Employment Agreement, dated as of September 1, 1998 attached hereto as
Exhibit A (the “Employment Agreement”); and
     WHEREAS, Executive and the Company have mutually agreed that Executive’s
employment with the Company shall terminate effective as of the Separation Date
(as defined below); and
     WHEREAS, Executive and the Company desire that Executive shall continue in
his executive offices and as a director of the Company from the Effective Date
until the Separation Date (as defined below), during which transition period,
Executive will assist in the transition of his duties and responsibilities to a
successor Chief Executive Officer and a successor Chairman (which may or may not
be the same person); and
     WHEREAS, the Parties have agreed to the terms and conditions relating to
the termination of Executive’s employment as set forth herein; and
     WHEREAS, this Separation Agreement shall supersede and replace in all
respects the Employment Agreement (other than Section 8 which is incorporated by
reference in Section 5 below).
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the Parties agree as follows:

1.   Termination of Employment.

  a.   Executive hereby resigns his employment and any and all positions he
holds with the Company and each of its subsidiaries and affiliates, including
but not limited to his positions as Chairman, Chief Executive Officer of the
Company, and a director of the Company, in each case effective as of the
Separation Date (as defined below). Effective on the Separation Date, the
Executive shall have no further duties or responsibilities to be performed for
the Company or any of its subsidiaries or affiliates, other than as specified
herein, and shall have no authority to act or endeavor to act on behalf of the
Company or any of its subsidiaries or affiliates for any reason whatsoever. For
purposes of this Separation Agreement, Executive’s “Separation Date” shall be
January 1, 2009.

 



--------------------------------------------------------------------------------



 



  b.   All shares of restricted stock, stock options or other equity awards held
by Executive shall accelerate, immediately vest and be fully exercisable without
restriction on and as of the Separation Date.

  c.   Executive will not receive any compensation or benefits from the Company
after the Separation Date, except as expressly hereinafter provided in this
Separation Agreement. Executive and the Company each acknowledges and agrees
that valid consideration exists for the promises contained in this Separation
Agreement.

  d.   Executive shall continue as the chief executive officer of the Company
from the Effective Date until the Separation Date (the “Transition Period”);
provided that during the Transition Period, Executive’s responsibilities shall
be to assist in the transition of his duties and responsibilities to the
successor Chief Executive Officer designated by the Board of Directors and, to
the extent requested by the Board of Directors, assist the Board of Directors in
selecting and training a successor Chairman.

2.   Consideration to Executive.

  a.   On the first payroll payment date applicable to the executive officers of
the Company after the Separation Date, the Company shall pay, in accordance with
the Company’s normal payroll practices on January 1, 2009 and less all
applicable withholding taxes, Executive’s annual base salary that is earned but
unpaid through and as of the Separation Date.

  b.   Within five (5) business days after the Separation Date, the Company
shall make a one-time, lump sum payment in an amount equal One Million One
Hundred Fifty-Six Thousand Two Hundred Seventy-Two Dollars ($1,156,272), less
all applicable withholding taxes.

  c.   Within five (5) business days after the Separation Date, the Company
shall make a one-time lump sum payment in an amount equal to the greater of
(i) the bonus amount that would otherwise be paid to Executive for the Company’s
2008 fiscal year, or (ii) forty-five percent (45%) of the Base Salary, less, in
each case all applicable withholding taxes, to the Executive.

  d.   Within five (5) business days after the Separation Date, the Company
shall make a one-time lump sum payment, for Executive’s unpaid leave such as
holidays, vacation and sick pay under the Company’s paid leave plan, equal to
the Executive’s current base salary multiplied by the product of (A) the total
number of leave days accrued, divided by (B) the total number of work days in
the calendar year ended on December 31, 2008, less applicable withholding taxes.

  e.   For the period from the Separation Date until the earlier of June 30,
2010, or the date on which the Executive is eligible to receive similar coverage
under another employer’s group health insurance plan, the Company shall
reimburse Executive for the premiums to continue coverage for Executive

Page 2



--------------------------------------------------------------------------------



 



      and his dependents under the existing group health insurance plan
maintained by the Company for the benefit of its officers and employees,
provided Executive timely provides the requisite election notice required under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). The Executive
shall promptly notify the Company when the Executive becomes eligible to receive
similar coverage under another employer’s group health insurance plan. To the
extent any portion of the COBRA payments made by the Company on behalf of the
Executive pursuant to this Section 2(e) are deemed to be compensation, the
Company will gross up such payments in an amount sufficient to cover any
applicable withholding taxes on such payments.

  f.   The Company agrees to reimburse Executive for the actual reasonable out
of pocket business expenses incurred by the Executive in connection with the
performance of his duties as Chief Executive Officer of the Company, subject to
delivery by the Executive to the Company of receipts and other appropriate
supporting documentation reasonably requested by the Company.

  g.   The Executive understands and agrees that all payments payable to the
Executive under Sections 2(a), 2(b), 2(c) and 2(d) will be treated by the
Company as compensation expense.

  h.   Notwithstanding anything in the option agreements or certificates
evidencing Executive’s outstanding options to the contrary, all options held by
the Executive outstanding on the Transition Date shall remain exercisable until
the earlier of (1) one year following the Transition Date or (2) the final
expiration date with respect to such options as set forth in the applicable
option agreements or certificates or the underlying option plan.

  i.   Notwithstanding anything in this Agreement to the contrary, the Company
shall not be obligated to make the payments provided under and pursuant to this
Section 2 if any of events described in clauses (ii) and (iii) of Section 7(a)
of the Employment Agreement occur on or prior to the Separation Date.

3.   Waiver, Release of Claims, and Covenant Not to Sue.

  a.   Executive hereby unconditionally releases and forever discharges the
Company and all of its affiliated entities and subsidiaries (collectively the
“Released Parties”) from any and all liability of every kind and nature
whatsoever arising out of or connected in any way with Executive’s employment,
or termination of employment, by the Company and any of its affiliates or
subsidiaries, or any other matter relating to the Company or any of its
affiliates or subsidiaries, or the business or assets of any of them, both as to
matters now known and those discovered hereafter, including, without limitation,
any and all claims for monetary relief, injunctive relief, attorney fees, costs,
back pay or unpaid wages, fringe benefits, employment or reinstatement that
could have been raised under common

Page 3



--------------------------------------------------------------------------------



 



      law, wrongful discharge, breach of any contractual rights, both express or
implied, breach of any covenant of good faith and fair dealing, both express or
implied, any tort, any claim of invasion of privacy, any legal restrictions on
the Released Parties’ rights to terminate employees, and any federal, state, or
other governmental statute, regulation, ordinance, or directive, specifically
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, Age
Discrimination in Employment Act, the Securities Act of 1933, the Securities
Exchange Act of 1934, and state securities laws, except to the extent that the
Released Party has committed fraud or a crime against Executive. The foregoing
also includes any and all claims Executive could have brought or could bring as
a partner, member, director, officer or employee of any of the Released Parties
and any and all claims Executive may have, in his capacity as a shareholder,
with respect to events occurring prior to the Separation Date. Executive
covenants not to sue the Released Parties with respect to any of the released
claims or potential claims described above except to the extent that the
Executive determines in good faith that a Released Party has committed fraud or
a crime against Executive; provided, that the Executive will reimburse the
Released Parties for all reasonable attorneys fees and other defense costs if
the Executive brings suit against the Released Parties alleging fraudulent or
criminal conduct and the Released Parties are successful against the Executive
on the merits in defending the action as determined by a final non-appealable
order. Notwithstanding anything herein to the contrary, this Separation
Agreement shall not impact or release any rights that Executive may have, under
the certificate of incorporation or bylaws of the Company, applicable insurance
policies of the Company and/or under applicable law, to indemnification with
respect to liabilities, costs, losses and claims arising from or related to
Executive’s service as an officer, director or employee of the Company, any
parent, subsidiary or affiliate of the Company, or any of the Released Parties
and, except as otherwise required by applicable law, no amendment by the Company
of its certificate of incorporation or bylaws shall limit or reduce the
indemnification provided to the Executive as of the date hereof.

  b.   The Company, effective as of the Separation Date, on behalf of itself and
its subsidiaries hereby unconditionally releases and forever discharges
Executive from any and all liability whatsoever for any acts, occurrences or
omissions arising out of or connected in any way with Executive’s performance or
discharge of his duties as a director or officer of the Company, employment,
prospective employment, or termination of employment by the Company and any of
its affiliates or subsidiaries, or any other matter relating to the Company or
any of its affiliates or subsidiaries, or the business or assets of any of them,
both as to matters now known and those discovered hereafter, except to the
extent that the

Page 4



--------------------------------------------------------------------------------



 



      Executive has engaged in any fraudulent or criminal conduct in the
performance of his duties while employed by the Company (the “Released Claims”);
provided, however, the Released Claims shall not include, and the Company is not
releasing the Executive for liability with respect to, third party claims
against the Company for which the Executive is not entitled to receive
indemnification from the Company in accordance with the Company’s charter,
bylaws or Delaware law or for which it is determined that Executive is required
to repay or reimburse fees and expenses paid by the Company pursuant to the
applicable provisions of the Company’s certificate of incorporation or bylaws.
Except as provided in the immediately preceding sentence, the Released Claims
shall include, without limitation, any and all claims for monetary relief,
injunctive relief, attorney fees, costs and claims the Company could have
brought or could bring against Executive as a shareholder, partner, member,
director, officer or employee of any of the Released Parties. The Company
covenants not to sue the Executive with respect to any of the Released Claims
except to the extent that the Company determines in good faith that the
Executive has engaged in any fraudulent or criminal conduct in the performance
of his duties while employed by the Company; provided, that the Company will
reimburse Executive for all reasonable attorneys fees and other defense costs if
the Company brings suit against Executive alleging fraudulent or criminal
conduct and Executive is successful on the merits in defending the action as
determined by a final non-appealable order.

  c.   The Parties expressly understand and agree that the waivers, releases and
covenants not to sue set forth in clauses (a) and (b) above do not preclude
either Party from acting to enforce the terms, conditions, rights, obligations
and requirements of this Separation Agreement as provided herein.

  d.   This Separation Agreement is intended by the Parties to comply with the
requirements of the Older Workers Benefits Protection Act (29 U.S.C. § 626(f)).
To that end the Parties acknowledge that (a) Executive has read and understands
the terms of this Separation Agreement and he accepts them knowingly and
voluntarily, (b) the claims released by Executive pursuant to this Separation
Agreement include claims arising under the Age Discrimination in Employment Act
(29 U.S.C. § 626 et. seq.), (c) Executive does not waive any of his rights or
claims that may arise after the date this Separation Agreement is effective,
(d) the consideration provided in Section 2 of this Separation Agreement in
exchange for Executive’s release of claims is in addition to anything of value
which Executive is already entitled to receive from the Company, (e) Executive
has been advised in writing to consult with an attorney prior to signing this
Separation Agreement, and (f) Executive has been given a period of up to 21 days
in which to consider the terms of this Separation Agreement.

Page 5



--------------------------------------------------------------------------------



 



4.   Nondisclosure of Confidential Information. For a period of 24 months
following the Separation Date, Executive shall keep confidential all secret or
Confidential Information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses and properties, which
shall have been obtained by the Executive during the Executive’s employment by
the Company or any of its affiliated companies. Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. The agreement made in
this Section 4 shall be in addition to, and not in limitation or derogation of,
any obligations otherwise imposed by law upon the Executive in respect of
confidential information of the Company. “Confidential Information,” as used in
this Separation Agreement, means any and all confidential information (whether
recorded in documentary form or by electronic or other means) relating to the
properties, business methods, corporate plans, business plans, strategic plans,
confidential employee information (including compensation, qualifications, and
utilization), management systems, finances, existing or developing business
opportunities, processes under development or development projects of the
Company or any of its affiliates or subsidiaries, or relating to the marketing
or sales of any past, present or future property or asset of any of them.
Confidential Information also includes any other information in respect of which
the Company owes an obligation of confidentiality to any third party, knowledge
of which Executive acquired at any time during his employment by the Company or
any of its affiliated companies and which is not readily ascertainable to
persons not connected with the Company either at all or without significant
expenditure of labor, skill or money. Confidential Information does not include,
however, information which (a) is or becomes generally available to the public
other than as a result of a disclosure by the Executive or any of his
representatives, or (b) becomes available to Executive on a non-confidential
basis from a person other than the Company or any of its representatives who is
not known by Executive to be bound by a confidentiality agreement with the
Company or any of its affiliates. The nondisclosure obligation set forth in this
Paragraph is in addition to any fiduciary duties of Executive to maintain the
confidentiality of the Company’s Confidential Information and, to the extent not
otherwise provided herein, the Company’s trade secrets.

5.   Non-competition. The provisions of Section 8 of the Employment Agreement
are incorporated herein by this reference as if set forth fully.

6.   Acknowledgement of Enforceability of Covenants. It is agreed by the Parties
that the covenants contained in Sections 4 and 5 impose a fair and reasonable
restraint on Executive in light of the activities and business of the Company on
the date of the execution of this Separation Agreement and the current plans of
the Company. Executive also acknowledges that this restraint will not prevent
him from earning a living in his chosen field of work.

  a.   In the event any court of competent jurisdiction shall determine that the
scope, time or other restrictions set forth herein are unreasonable, then it is
the intention of the Parties that such restrictions be enforced to the fullest
extent that such court deems reasonable, and this Separation Agreement shall
thereby be reformed to reflect the same.

  b.   It is specifically agreed that the duration of the period during which
the agreements and covenants of Executive made in Sections 4 and 5 shall be
effective shall be computed by excluding from such computation any time

Page 6



--------------------------------------------------------------------------------



 



      during which Executive is in violation of any provision of Sections 4 and
5.

  c.   Notwithstanding any of the foregoing, if any applicable law, judicial
ruling or order shall reduce the time period during which Executive shall be
prohibited from engaging in any competitive activity described in Sections 4 and
5 hereof, the period of time for which Executive shall be prohibited pursuant to
Sections 4 and 5 hereof shall be the maximum time permitted by law.

7.   Consultation in Advance of Action. Before Executive engages in any action
which may reasonably be construed as a violation of this Separation Agreement,
or as to which Executive believes the application of the Separation Agreement is
not clear, specifically including the provisions of Sections 4 and 5 above,
Executive agrees to contact and confer with the Chief Executive Officer of the
Company, or his designee, regarding Executive’s intended action, to make a good
faith effort to avoid a violation, and to discuss the availability of
alternative courses of action that would not result in a violation. Both Parties
agree to engage in such discussions in good faith.

8.   Injunctive and Contractual Relief. Executive understands and agrees that
the covenants contained in Sections 4 and 5 are special, unique and of an
extraordinary character. Because of the difficulty of measuring economic losses
to the Company as a result of a breach of the foregoing covenants, and because
of the immediate and irreparable damage that could be caused to the Company for
which it would have no other adequate remedy, in the event of any default,
breach or threatened breach of these Sections by Executive, the Company shall be
entitled to institute and prosecute legal proceedings to enforce its rights
hereunder, and shall be entitled specifically to injunctive relief and to such
other and further relief as may be available to the Company at law and/or in
equity. The rights, obligations and remedies provided in this section shall be
in addition to, and not in lieu of, any rights, obligations and/or remedies
imposed by applicable law under statutes enforcing the protection of trade
secrets and other confidential and proprietary information.

9.   Covenant to Cooperate in Legal Proceedings. The Executive agrees to
cooperate in good faith with and provide reasonable assistance to the Company,
upon its reasonable request, with respect to the defense or prosecution of any
litigation, investigation or other legal proceeding involving the Company or its
subsidiaries and the Company agrees to cooperate in good faith with, and provide
reasonable assistance to the Executive, upon Executive’s reasonable request,
with respect to the defense or prosecution of any litigation, investigation or
other legal proceeding involving the Executive’s employment by the Company;
provided that nothing herein shall (i) limit, modify or expand the Executive’s
right to receive indemnification under and pursuant to the certificate of
incorporation and bylaws of the Company including, without limitation, the
advancement of expenses pursuant to and subject to the limitations of
Section 8.7 of the Company’s bylaws; (ii) require the Company to provide or
disclose any confidential or competitively sensitive information; or
(iii) require the Company provide or disclose any information if the provision
or disclosure could cause the Company to lose any attorney-client or similar
privilege with respect to such information. The Company shall notify the
Executive of the initiation of any such litigation and shall keep executive
reasonably informed on the progress of such litigation. The Company shall not be
permitted to admit liability on behalf of Executive with respect to any such
litigation or settle

Page 7



--------------------------------------------------------------------------------



 



on behalf of Executive any such litigation without in each case Executive’s
prior written consent. Any amendment or modification, after the Separation Date,
of the indemnification rights provided to directors or officers set forth in the
certificate of incorporation or bylaws of the Company shall not modify, limit or
adversely affect the indemnification rights Executive has as of the Separation
Date. The Company acknowledges that it is currently advancing expenses to
Executive with respect to defense costs of litigation where Executive is named a
defendant as a result of Executive being an officer and director of the Company,
which expenses are being advanced pursuant to Section 8.7 of the Company’s
bylaws, one or more undertakings delivered by the Executive (the “Undertakings”)
and applicable Delaware law. The Company agrees to continue to make such expense
advances subject to the restrictions, limits and conditions of the Company’s
certificate of incorporation, bylaws, applicable Delaware law and the
Undertakings.

10.   Severability. The Parties understand and agree that every Section, and
each subpart, sub-paragraph or provision therein, of this Separation Agreement
is separable, severable and divisible from the rest of the Separation Agreement.
If any Section, subpart, sub-paragraph or provision herein is ruled invalid,
illegal, unenforceable or void by any arbitrator, regulatory agency or court of
competent jurisdiction, the Parties understand and agree that the remainder of
this Separation Agreement shall continue to be enforceable to the fullest extent
permitted by law.

11.   Choice of Governing Law. The Parties understand and agree that the
validity, interpretation, construction and performance of this Separation
Agreement, as well as the rights of the Parties under this Separation Agreement,
shall be governed in accordance with the laws of the State of Delaware, without
regard to its conflicts of law principles.

12.   Full Integration. This Separation Agreement constitutes the entire
agreement between the parties regarding the separation of Executive’s employment
with the Company. It fully supersedes any and all prior oral or written
representations, communications or agreements between the parties pertaining to
its subject matter, including the Employment Agreement (other than Section 8 of
the Employment Agreement which is incorporated by reference in Section 5
hereof); provided that this Section 12 shall not limit, modify or expand the
Executive’s right to receive indemnification under and pursuant to the
certificate of incorporation and bylaws of the Company. The Parties understand
and agree that by executing this Separation Agreement, the Parties mutually and
voluntarily release one another from each and every of their respective rights
and obligations under the Employment Agreement and agree that Executive’s
Employment Agreement shall be void and shall have no further force or effect
whatsoever. The Parties further acknowledge that no written or oral
representations inconsistent with or additional to the terms and conditions of
this Separation Agreement have been made or reached. Except as provided herein,
the parties further agree that no modification, amendment or waiver of any of
the provisions of this Separation Agreement shall be effective unless made in
writing, specifically referring to this Separation Agreement, and signed by
Executive and the Company.

13.   Disputes. Each Party to this Separation Agreement shall be entitled to
seek any and all relief to which it or he, as applicable, is entitled with
respect to any violation or threatened violation by the other Party of this
Separation Agreement. Except as otherwise set forth herein, in the event a Party
institutes any proceeding to enforce his or its legal rights under, or to
recover damages for breach by the other Party of, this Separation Agreement, the

Page 8



--------------------------------------------------------------------------------



 



    prevailing Party shall be entitled to recover from the other Party any
actual expenses for attorney’s fees and disbursements incurred by such
prevailing Party.

14.   No Waiver. The Parties acknowledge and agree that the failure to enforce
at any time any of the provisions of this Separation Agreement or to require at
any time performance by any party of any of the provisions hereto shall in no
way be construed as a waiver of such provision or affect the validity of this
Separation Agreement or any part thereof, or the right of each party thereafter
to enforce each and every provision in accordance with the terms of this
Separation Agreement.

15.   Assignability. This Separation Agreement is not assignable by either
Party. Notwithstanding the foregoing, this Separation Agreement will inure to
the benefit of, and may be enforced by, Executive’s heirs or conservators in the
event of Executive’s death or disability.

16.   Non-Disparagement. The Parties agree that they will not take any action or
make any comment which impugns, defames, disparages, criticizes, negatively
characterizes or casts in an unfavorable light, the other. Each Party (except as
herein otherwise permitted) agrees not to voluntarily provide assistance or
information to any person or entity pursuing any claim, charge or complaint
against the other Party, except that nothing herein shall be interpreted to
limit either Party’s right to confer with counsel or to provide truthful
testimony pursuant to subpoena or notice of deposition or as otherwise required
by law.

17.   Counterparts. This Separation Agreement may be executed in counterparts,
each of which shall be deemed an original for all purposes

18.   Expenses. The Company shall reimburse Executive for his reasonable and
documented legal fees associated with the negotiation of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Separation Agreement to
be signed as of the day and year first below written. Both Parties have read
this Separation Agreement, understand and agree to its terms and enter into it
voluntarily. By signing below, Executive acknowledges that he is receiving a
signed copy of this Separation Agreement.

            AMERICA SERVICE GROUP, INC.
    Date: September 15, 2008  /s/ Richard D. Wright       By: Richard D. Wright 
    Title:   Director and Authorized Signatory     

                Date: September 15, 2008  /s/ Michael Catalano       MICHAEL
CATALANO           

Page 9